Citation Nr: 1219972	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1949 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

At the outset, the record reflects the Veteran's service treatment and personnel records are unavailable, and therefore the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where the records are unavailable through no fault of the claimant, VA has a heightened duty to assist a veteran in developing his claims.  O'Hare, 1 Vet. App. at 367.

Specific laws and regulations cover entitlement to service connection for conditions claimed to be due to exposure to ionizing radiation in service.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 3.311 (2011).  Notably, the Veteran neither contends, nor do the records show, in-service exposure to ionizing radiation.  Rather, he reports his prostate cancer is due to exposure to non-ionizing radiation.  Microwave-type non-ionizing radiation is not subject to review under the ionizing statute and regulations.  See Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The record reflects a diagnosis of prostate cancer.  The Veteran has indicated in several statements, to include hearing testimony, that his occupation exposed him to radiation.  Specifically, he has indicated that while stationed in Germany, he worked around Mohawk radars.  He stated that he would run wire from the radar to the plotting room.  His DD-214 shows service in Germany.  His principle duty assignment was that of a Field Wireman.  

The Veteran is competent to describe his in-service job duties and the Board has no reason to doubt his credibility in this regard.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation). 

In October 2011 correspondence, the Department of the Army reported that the type of radiation associated with the exposure to radar equipment is called radio frequency radiation.  They indicated that such radiation was considered non-ionizing.  The Board acknowledges that exposure to non-ionizing radiation is not specifically confirmed in the Veteran's available service records.  Notwithstanding, the Veteran's reports are consistent with the military assignment documented and the October 2011 correspondence notes that the type of radiation the Veteran has reported that he was exposed to would be non-ionizing.  As such, the Board concedes in-service non-ionizing radiation exposure. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, prostate cancer has been diagnosed.  The Veteran has consistently and credibly attested to exposure to radiation.  His DD Form 214 shows his principle duty was Field Wireman.  As noted, in-service non-ionizing radiation exposure has been conceded.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his prostate cancer claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination by a urologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of his prostate cancer.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to non-ionizing radiation.  

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

